DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 15-20 in the reply filed on 11/09/2020 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
mover device in claim 20. The Examiner interprets ‘mover device” as linked to a crane or robot arm and equivalents thereof (See [0038] of the instant specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Jager (WO 92/00182).
Regarding claims 15, 18, and 19, De Jager teaches a process for manufacturing composites wherein an impregnated yarn (component in a first state; preform state) is transported through an infrared heating oven (chamber defined by a thermal system) such that a complex shape with selective yarn reinforcement is preformed (a first thermal process to transition the component from the first state to the second state; compaction process) (pg 6, lns 14-15 and pg 21, lns 18-32). The original separation between the mono-filaments and/or mono-filaments distribution as being present in the "green yarn" (component in a second state; green state) is maintained during shaping of the engineered preform (pg 21, lns 18-32).
De Jager further teaches wherein the fibours-powdery preform is then transferred to a mould (second vessel), embodying the shape of the final structure, and the binder is removed by heating under vacuum where volatilization occurs (second thermal process to transition the component from the second state to the third state; burnout process) (pg 21, ln 34 to pg 22, ln 8). During this removal of the binder material, cavities/void spaces develop in between of the entrenched Al-Mg matrix powders/SiC particulates, being hold in place in between of the mono-filaments (component in a third state) (pg 21, ln 34 to pg 22, ln 8). Nitrogen "cleaning gas" is applied during binder removal, in order to remove any contamination of the fibers or impregnated particles (pg 21, ln 34 to pg 22, ln 8).	
Although De Jager teaches wherein the preform is then transferred to a mould (second vessel), embodying the shape of the final structure, it does not specify placing a first vessel having the component into a chamber defined by a thermal system, wherein during the placing the first vessel, the component is in a first state.
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify De Jager by providing a first vessel having the component because De Jager teaches placing a mould (second vessel) having the preform into the chamber of a thermal system, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). One of ordinary skill in the art would have been motivated in order to provide a vessel that embodied the shaped of the final structure throughout the manufacturing process (pg 21, ln 34 to pg 22, ln 8).
Regarding claim 16, as applied to claim 15, the De Jager as modified does not specify wherein the first vessel and the second vessel are the same.
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify De Jager such that the first vessel and the second vessel (mould) are the same, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B). One of ordinary skill in the art would have been motivated in order to provide a first and second vessel that embodied the shaped of the final structure throughout the manufacturing process (pg 21, ln 34 to pg 22, ln 8).
Regarding claim 17
Although De Jager teaches wherein the preform is then transferred to a mould (second vessel), embodying the shape of the final structure, it does not specify placing a third vessel having the component into a chamber defined by a thermal system, wherein during the placing the third vessel, the component is in a third state.
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify De Jager by providing a third vessel having the component because De Jager teaches placing a mould (second vessel) having the preform into the chamber of a thermal system, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). One of ordinary skill in the art would have been motivated in order to provide a vessel that embodied the shaped of the final structure throughout the manufacturing process (pg 21, ln 34 to pg 22, ln 8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De Jager (WO 92/00182), as applied to claim 15, and in further view of Houben (US 2015/0290878).
Regarding claim 20, as applied to claim 15, De Jager further teaches wherein the fibours-powdery preform is then transferred to a mould (second vessel), embodying the shape of the final structure (pg 21, ln 34 to pg 22, ln 8).
However, De Jager does not specify wherein a mover device places the first vessel having the component disposed therein into the chamber defined by the thermal system and wherein the mover device places the second vessel having the component disposed therein into the chamber of the thermal system, and wherein the method further comprises: removing, by the mover device, the first vessel from the chamber after performing the first thermal process; and removing, the mover device, the second vessel from the chamber after performing the second thermal process.
However, in the same field of endeavor, additive manufacturing, Houben teaches a process wherein picking unit 106 for picking a manufactured product from the building platform ([0077]). Houben states that those skilled in the art will be familiar with different types of picking units, like for 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify De Jager by including a picking unit as taught by Houben since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One of ordinary skill in the art would have been motivated in order to take a and place product (similar to the first and second vessel as instantly claimed) automatically from the building platform is that there is no need to have a person available for picking the product when it is finished ([0077]).

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of manufacturing a composite component as instantly claimed is that while the prior art De Jager (WO 92/00182) teaches a method comprising  
providing a preform disposed into a chamber defined by a thermal system; compacting, by the thermal system, the preform at an elevated temperature and an elevated pressure to transition the preform to a green-state part; placing a green-state part into a mould (second vessel) and burning out, by the thermal system, the green-state part at an elevated temperature and under vacuum to transition the green-state part to a burnt-out part; and densifying, by the thermal system, the burnt-out part at an elevated temperature and under vacuum to transition the burnt-out part to the composite component. However, the cited prior art does not teach or suggest placing a first vessel having a preform into the chamber defined by a thermal system; removing the green-state part from the first vessel; placing a second vessel having the green-state part disposed therein into the chamber of the thermal system; removing the burnt-out part from the second vessel; and then 
Claims 2-9 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                      
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743